285 S.W.3d 426 (2009)
STATE of Missouri, Plaintiff/Respondent,
v.
Michael L. PHILLIPS, Defendant/Appellant.
No. ED 91985.
Missouri Court of Appeals, Eastern District, Division Three.
June 16, 2009.
Christopher A. Koster, Attorney General, Terrence M. Messonnier, Assistant Attorney General, Jefferson City, MO, for Plaintiff/Respondent.
Ronald Salvatore Ribaudo, Lake St. Louis, MO, for Defendant/Appellant.
Before ROBERT G. DOWD, JR., P.J., CLIFFORD H. AHRENS, J., and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
Michael L. Phillips appeals from the trial court's judgment entered upon a jury verdict convicting him of robbery, burglary, kidnapping, and three counts of armed criminal action, arguing the trial court erred in allowing the State to introduce inadmissible hearsay at trial and in denying his motion to dismiss the charges based on a violation of his right to a speedy trial.
We have reviewed the briefs of the parties and the record on appeal and conclude the trial court did not abuse its discretion in allowing the admission of the State's evidence. State v. Edwards, 116 S.W.3d 511, 532 (Mo. banc 2003). We also find *427 that Appellant's constitutional speedy trial right was not violated and that the trial court's judgment is supported by substantial evidence, is not against the weight of the evidence, and does not erroneously declare or apply the law. State v. Knox, 697 S.W.2d 261, 263-64 (Mo.App. W.D. 1985). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b).